DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-24 (Instant Application 17/236,648) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 11-12  of U.S. Patent No. 11,006,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited U.S. Patent discloses obvious versions of the instant claims as shown below.


Instant Application 17/236,648
U.S. Patent No. 11,006,482
16. (New) A primary access point (AP), comprising: a processing resource; and a memory resource storing machine readable instructions to cause the processing resource to: determine, in response to receiving a data transmission from a secondary AP, that an image version and a class of the secondary AP are different from an image version and class of the primary AP; determine that the class of the secondary AP is a same class as a seed AP; instruct the secondary AP to upgrade the image version of the secondary AP from the seed AP.

1.    A primary access point (AP), comprising; a processing resource; and a memory resource storing machine readable instructions to cause the processing resource to; determine, in response to receiving a data transmission from a secondary AP, whether an image version of the secondary AP and a class of the secondary AP are a same image version and class as the primary AP; determine whether the class of the secondary AP is a same class as a seed AP in response to: the image version of the secondary AP being different from the primary AP; and the class of the secondary AP being different from the primary AP; instruct the secondary AP, in response to the seed AP being the same class as the secondary AP, to upgrade the image version of the secondary AP from the seed AP.

17. (New) The primary AP of claim 1, including instructions to cause the processing resource to refrain from upgrading the secondary AP in response to the image version of the secondary AP being the same as the primary AP.


5.    The primary AP of claim 1, including instructions to cause the processing resource to refrain from upgrading the secondary AP in response to the image version of the secondary AP being the same as the primary AP.

18. (New) The primary AP of claim 1, wherein the data transmission from the secondary AP includes a class of the secondary AP and an image version of the secondary AP.

6.    The primary AP of claim 1, wherein the data transmission from the secondary AP includes a class of the secondary AP and an image version of the secondary AP.

19. (New) The primary AP of claim 1, wherein the data transmission is received from the secondary AP at a predetermined interval.

7.    The primary AP of claim 1, wherein the data transmission is received from the secondary AP at a predetermined interval.



20. (New) A non-transitory machine readable storage medium having stored thereon machine readable instructions to cause a computer processor to: determine, in response to receiving a data transmission from a secondary AP, that an image version and a class of the secondary AP are different from an image version and class of the primary AP; determine that the class of the secondary AP is a same class as a seed AP; instruct the secondary AP to upgrade the image version of the secondary AP from the seed AP.

8.    A non-transitory machine readable storage medium having stored thereon machine readable instructions to cause a computer processor to: determine, in response to a secondary access point (AP) joining an AP cluster, whether an image version of the secondary AP and a class of the secondary AP are a same image version and class as the primary AP; and determine whether the class of the secondary AP is a same class as a seed AP in response to: the image of the secondary AP being different from the primary AP; and the class of the secondary AP being different from the primary AP; instruct the secondary AP to upgrade the image version of the secondary AP from the seed AP in response to the seed AP being the same class as the secondary AP; and upgrade the image version of the secondary AP in response to the image version of the secondary AP being different from the primary AP and the class of the secondary AP being the same as the primary AP.


22. (New) The non-transitory machine readable medium of claim 20, wherein the data transmission from the secondary AP includes a class of the secondary AP and an image version of the secondary AP.

11.    The medium of claim 8, wherein the AP cluster includes the primary AP, a plurality of seed APs, and a plurality of secondary APs, and wherein each seed AP includes a plurality of secondary APs of the same class as the seed AP.




24. (New) A method, comprising: determine, by a primary access point (AP) in response to receiving a data transmission from a secondary AP, that an image version and a class of the secondary AP are different from an image version and class of the primary AP; determine, by the primary AP, that the class of the secondary AP is a same class as a seed AP; instruct, by the primary AP, the secondary AP to upgrade the image version of the secondary AP from the seed AP.


12.    A method, comprising: determining, by a primary access point (AP), whether an image version of a secondary AP and a class of the secondary AP are a same image version and class as the primary AP; determining, by the primary AP, whether the primary AP is connected to a server via a virtual private network (VPN); and instructing, by the primary AP, the secondary AP to upgrade the image version of the secondary AP from the server through the VPN in response to: the image version of the secondary AP being different from the 
primary AP; the class of the secondary AP being the same as the primary AP; and the server being behind the VPN of the primary AP.






It has been held that the omission of an element and its function is an obvious expedient
if the remaining elements perform the same function as before. In re karlson, 186 USPQ 184
(CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference
element whose function is not needed would have been obvious to one skilled in the art.

The closest prior Arts:
	Regarding claims 1, 8 and 13, Mercier  et al (US 2012/0257603 A1, IDS) discloses network management of access points  (see description paragraphs [0013]-[0052] and figures 1-7): a second AP controller receiving and storing a current configuration version from a first AP controller, and querying the AP connecting to the second AP controller for a configuration version.
	XIAO et al (US 2014/0293790 A1) discloses a central association server (fig. 4, server 30) that gathers information/association indicator for each  of the access points from clients (fig. 4, UEs 10-12, section 0067-0078+) and arrange the access points by value of respective association indicators (section 0041-0046).
	XIAO further teaches ranking of the highest APs based on calculated association indicators (AIs) in relation RSSI, including updating of the APs (Table 2)
	GAO et al (US 2016/0227369 A1) discloses ranking of access points (APs 18, fig.4, APs-AP4 and quantity of signals) and updating (section 0046).

	Tran et al (US 9,894,604 B1) discloses selection of access points based on the ranking scoring parameters of the AP in the rank list (fig. 3, Wireless AP Selection Database, shown RSSI values that are associated with the APs, fig. 5, col. 2, line 1-50, col. 5, line 17-49, col. 7, line 1-67)
	
	Yang et al (US 2015/0312820 A1) discloses selection, assignment and reassignment of an access point (AP) from one controller to controller (section 0055-060), including pushing the controller’s configuration, updated configuration s to the AP (section 0054, fig. 2, steps 200-250, fig. 3A-3B, configuration table-listing of primary and secondary controllers, section 0062-0068, 0102-0116).
	However, the combination  of the above references fail to reasonably anticipate or render obvious “a class of the secondary AP are different from an image version and class of the primary AP; determine that the class of the secondary AP is a same class as a seed AP;
instruct the secondary AP to upgrade the image version of the secondary AP from the seed AP” as cited in claims 16, 20, 24.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Rahman et al (US 2008/0084855 A1) discloses updating and upgrading of mesh access points (APs) in wireless network (fig. 1, see, controller 121 coupled a plurality of mesh access points 101-115, section 0025-0026) with configuration parameters/update, software and topology (section 0004-0010, 0037-0047, 0063-0067).

	Rantamen et al (US 2014/0328187 A1) discloses changing the classification of an access point (section 025-0030).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473